


Exhibit 10.3

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT dated as of June 12, 2009 (the
“Amendment”) is entered into among Georgia Gulf Corporation, a Delaware
corporation (“GGC”), Royal Group, Inc. (formerly known as Royal Group
Technologies Limited), a Canadian federal corporation (the “Canadian Borrower”;
together with GGC, the “Borrowers”), the Guarantors, the Lenders party hereto,
Bank of America, National Association, as Domestic Administrative Agent and Bank
of America, National Association acting through its Canada branch, as Canadian
Administrative Agent.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrowers, the Guarantors, the Lenders, Bank of America, National
Association, as Domestic Administrative Agent, Domestic Collateral Agent and
Domestic L/C Issuer, Bank of America, National Association acting through its
Canada branch, as Canadian Administrative Agent, Canadian Collateral Agent and
Canadian L/C Issuer and The Bank of Nova Scotia, as Canadian Swing Line Lender
entered into that certain Credit Agreement dated as of October 3, 2006 (as
amended from time to time, the “Credit Agreement”); and

 

WHEREAS, GGC has requested that the Lenders amend the Credit Agreement as set
forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.               Amendments.

 

(a)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order:

 

“Applicable Note Interest Payments” means, collectively, the April 15 Interest
Payments and the June 15 Interest Payments, or any portion thereof.

 

“June 15 Interest Payments” means the interest payments due on June 15, 2009
under the 2003 Senior Notes.

 

(b)           The definition of “Consolidated Cash Interest Charges” in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
new sentence at the end thereof:

 

“For purposes of calculating Consolidated Cash Interest Charges, the effects of
the application of EITF Issue No. 96-19 shall be disregarded.”

 

(c)           The definition of “Consolidated Funded Indebtedness” in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
new sentence at the end thereof:

 

“For purposes of determining Consolidated Funded Indebtedness, any adjustments
to the amount at which any Indebtedness is recorded in the consolidated
financial statements of GGC and its Subsidiaries resulting from the application
of EITF Issue No. 96-19 shall be disregarded.

 

--------------------------------------------------------------------------------


 

(d)           The definition of “Consolidated Net Income” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

“Consolidated Net Income” means, for any period, for GGC and its Subsidiaries on
a consolidated basis, the net income of GGC and its Subsidiaries for that period
(exclusive of, without duplication, (x) the effect of (1) any extraordinary
gain, (2) any gain or loss (whether or not classified as extraordinary) in
respect of the modification or exchange of debt instruments in accordance with
EITF Issue No. 96-19 or otherwise (including, for the avoidance of doubt with
respect to the fiscal quarter period ending March 31, 2009, the “Gain on
substantial modification of debt” in the amount of $121.033 million), (3) any
“cancellation of debt” income or other gain (in each case whether or not
classified as extraordinary) arising from the cancellation of Indebtedness
pursuant to an Exchange Offer or otherwise, (4) any extraordinary non-cash loss
and (5) for any fiscal quarter period ending prior to the Closing Date, any
extraordinary loss paid in cash during such period and (y) the income of any
Person (other than GGC) in which any other Person (other than GGC or any
Subsidiary or any director holding qualifying shares in compliance with
applicable law) owns an Equity Interest, except to the extent of the amount of
dividends or other distributions actually paid to GGC or any Subsidiary during
such period), determined on a consolidated basis in accordance with GAAP for
such period.

 

(e)           The definition of “Exchange Obligations” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

“Exchange Obligations” means (i) Equity Interests (other than Disqualified
Equity Interests) and (ii) [reserved].

 

(f)            The first sentence of Section 6.07 of the Credit Agreement is
hereby amended by replacing the proviso at the end thereof with the following:

 

“; provided that neither (1) the failure of GGC or any Subsidiary to make any of
the Applicable Note Interest Payments nor (2) any cross-default occurring under
the 2006 Senior Notes Documents, the 2006 Senior Subordinated Notes Documents or
the 2003 Senior Notes Documents solely as a result of the failure to make any of
the Applicable Note Interest Payments shall render inaccurate the foregoing
representation unless any portion of the Applicable Note Interest Payments
remains unpaid on the earlier of (such earlier date, the “Cutoff Date”) (x) the
first date on which holders of 25% or more of the aggregate principal amount of
the outstanding 2006 Senior Notes, 2006 Senior Subordinated Notes or 2003 Senior
Notes (in each case after giving effect to any amendment, waiver and/or
forbearance agreements (each a “Waiver/Forbearance Agreement”) then in effect)
(i) in the case of the 2006 Senior Notes or the 2003 Senior Notes, shall have
the right to accelerate (or to instruct the applicable trustee to accelerate)
the Indebtedness under the 2006 Senior Notes or the 2003 Senior Notes, as
applicable, or to exercise (or to instruct the applicable trustee to exercise)
any other remedies against the Company or any of its Subsidiaries or (ii) in the
case of the 2006 Senior Subordinated Notes, shall have accelerated (or
instructed the applicable trustee to accelerate) the Indebtedness under the 2006
Senior Subordinated Notes or shall have exercised (or instructed the applicable
trustee to exercise) any other remedies against the Company or any of its
Subsidiaries, in each case as a result of the Company’s failure to make the
Applicable Note Interest Payments, and (y) July 15, 2009.”

 

(g)           Section 7.04 of the Credit Agreement is hereby amended by
replacing the proviso at the end thereof with the following:

 

2

--------------------------------------------------------------------------------


 

“; provided that the failure of any Loan Party to make the Applicable Note
Interest Payments shall not constitute a breach of this covenant unless any
portion of the Applicable Note Interest Payments remains unpaid on the Cutoff
Date.”

 

(h)           Section 8.01(v) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

“(v)         [Reserved]; and”

 

(i)            Section 8.03(1) of the Credit Agreement is hereby amended by
removing “or any Exchange Obligations issued in exchange therefor (to the extent
such Exchange Obligations are subordinated)”.

 

(j)            Section 8.03(p) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

 

“(p)         [Reserved].”

 

(k)           Section 9.01(f)(i)(A) of the Credit Agreement is hereby amended by
replacing the parenthetical immediately following the word “due” with the
following parenthetical:

 

“(or, in the case of the Applicable Note Interest Payments, prior to the Cutoff
Date)”.  For avoidance of doubt, it is understood and agreed that the failure to
have made any such payment prior to the Cutoff Date shall not constitute a
Default.

 

(l)            Section 9.01(f)(i)(B) of the Credit Agreement is hereby amended
by replacing “April 15 Interest Payments” with “Applicable Note Interest
Payments” each time that it appears therein.

 

(m)          Section 9.01(n) of the Credit Agreement is hereby amended by
replacing “April 15 Interest Payments” with “Applicable Note Interest Payments”
each time that it appears therein.

 

(n)           Section 9.01(o) of the Credit Agreement is hereby amended by
replacing “April 15 Interest Payments” with “Applicable Note Interest Payments”
each time that it appears therein.

 

(o)           Section 9.01(p) of the Credit Agreement is hereby amended by
replacing “April 15 Interest Payments” with “Applicable Note Interest Payments”
each time that it appears therein.

 

Section 2.               Conditions Precedent.  This Amendment shall be
effective upon satisfaction of the following conditions precedent (the date on
which such conditions have been satisfied, the “Amendment Effective Date”):

 

(a)           Receipt by the Domestic Administrative Agent of counterparts of
this Amendment duly executed by the Borrowers, the Guarantors, the Required
Lenders, the Required Domestic Revolving Lenders, the Required Canadian
Revolving Lenders and Bank of America, N.A., as Administrative Agent;

 

(b)           Receipt by the Domestic Administrative Agent (i) for the account
of (x) each Lender that has the right under the Credit Agreement to approve this
Amendment and that has executed this Amendment on or prior to 12:00 noon, New
York City time, on June 12, 2009 and (y) each other Lender that has the right
under the Credit Agreement to approve this Amendment

 

3

--------------------------------------------------------------------------------


 

and that has not been given the opportunity to access this Amendment and consent
thereto (each of the Lenders described in the foregoing clauses (x) and (y), a
“Consenting Lender”), a fee equal to 0.05% of the aggregate amount of each such
Consenting Lender’s (A) Canadian Revolving Commitment, (B) Canadian Swing Line
Commitment, (C) Domestic Revolving Commitment and (D) portion of the Term Loan
outstanding and (ii) any fees and expenses of the Administrative Agents
(including reasonable attorneys’ fees of the Administrative Agents) in
connection with the Loan Documents;

 

(c)           Receipt by BAS of all fees, expenses and other amounts that have
become due and payable to BAS, in its capacity as arranger of the Amendment, on
or prior to the Amendment Effective Date pursuant to that certain letter
agreement dated as of June 10, 2009 between GGC and BAS; and

 

(d)           Receipt by any Administrative Agent of such other documents,
instruments, agreements and information as reasonably requested by such
Administrative Agent.

 

Section 3.               Release.

 

(a)           Each Loan Party and its respective successors, assigns and legal
representatives (collectively, the “Releasors”), releases, acquits and forever
discharges each Administrative Agent and each Lender (collectively, the “Lender
Parties”), and their respective subsidiaries, parents, affiliates, officers,
directors, employees, agents, attorneys, advisors, successors and assigns, both
present and former (collectively, the “Lender Party Affiliates”), from any and
all manner of losses, costs, defenses, damages, liabilities, deficiencies,
actions, causes of action, suits, debts, controversies, damages, judgments,
executions, claims, demands and out-of-pocket expenses whatsoever, asserted or
unasserted, known or unknown, foreseen or unforeseen, in contract, tort, law or
equity (generically, “Claims”), that any Releasor has or may have against any of
the Lender Parties and/or the Lender Party Affiliates by reason of any action,
failure to act, event, statement, accusation, assertion, matter or thing
whatsoever arising from or based on facts occurring prior to the Amendment
Effective Date that arises out of or is connected to the Loan Documents, the
Loans and the Letters of Credit, including but not limited to any Claims or
defense that relates to, in whole or in part, directly or indirectly:  (i) the
Credit Agreement or any other Loan Document or the transactions contemplated
thereby; (ii) the making of any Loans or issuance of Letters of Credit under the
Loan Documents; (iii) any actual or proposed use by the Loan Parties of the
proceeds of the Loans or Letters of Credit; (iv) any actions or omissions of any
Lender Party or Lender Party Affiliate in connection with the initiation or
continuing exercise of any right or remedy contained in the Loan Documents at
law or in equity; (v) the making or administration of the Loans, including
without limitation, any such claims and defenses based on fraud, mistake,
duress, usury or misrepresentation, or any other claim based on so-called
“lender liability theories”; (vi) any covenants, agreements, duties or
obligations set forth in the Loan Documents; (vii) lost profits, (viii) loss of
business opportunity, (ix) increased financing costs, (x) increased legal or
other administrative fees or (xi) damages to business reputation.

 

(b)           Each Loan Party, on behalf of itself and its successors, assigns,
and other legal representatives, hereby unconditionally and irrevocably agrees
that it will not sue any Lender Party or Lender Party Affiliate on the basis of
any Claim released, remised and discharged by such Loan Party pursuant to this
Section 3.  If any Loan Party or any of their respective successors, assigns or
other legal representatives violates the foregoing covenant, each Loan Party,
for itself and its successors, assigns and legal representatives, agrees to pay,
in addition to such other damages as any Lender Party or Lender Party Affiliate
may sustain as a result of such

 

4

--------------------------------------------------------------------------------


 

violation, all reasonable and documented attorneys’ fees and costs incurred by
any Lender Party or Lender Party Affiliate as a result of such violation.

 

Section 4.               Miscellaneous.

 

(a)           GGC shall deliver to the Administrative Agent copies of each
Waiver/Forbearance Agreement immediately upon the effectiveness thereof, and
agrees that its failure to do so within two days after the effectiveness thereof
shall constitute an Event of Default.

 

(b)           The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.

 

(c)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the Loan Documents.

 

(d)           The Borrowers and the Guarantors hereby represent and warrant as
follows:

 

(i)            Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(ii)           This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(iii)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.

 

(e)           The Loan Parties represent and warrant to the Lenders that after
giving effect to this Amendment (i) the representations and warranties of the
Loan Parties set forth in Article VI of the Credit Agreement and in each other
Loan Document are true and correct in all material respects as of the date
hereof and will be true and correct in all material respects as of the Amendment
Effective Date with the same effect as if made on and as of such dates, except
to the extent such representations and warranties expressly relate solely to an
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.

 

(f)            Each Loan Party hereby ratifies and confirms the security
interest in and to all Collateral granted to the Collateral Agent pursuant to
the Collateral Documents and the perfected, first priority status of such
security interest as set forth therein (subject only to liens which are
permitted by the terms of the Loan Documents to be prior to the Lien of the
Collateral Agent).

 

(g)           In the event that the Amendment Effective Date occurs during the
period beginning on June 15, 2009 through and including the day preceding the
Cutoff Date, the Lenders

 

5

--------------------------------------------------------------------------------


 

hereby waive, solely during the period beginning on June 15, 2009 through and
including the Amendment Effective Date, any Event of Default under
Section 9.01(f), 9.01(n), 9.01(o) or 9.01(p) of the Credit Agreement arising
solely from the Company’s failure to make any of the Applicable Note Interest
Payments.  The waiver granted pursuant to this Section 4(g) shall be limited
precisely as written, and shall not extend to any Default or Event of Default
under any other provision of the Credit Agreement.

 

(h)           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Amendment by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.

 

(i)            THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWERS:

GEORGIA GULF CORPORATION, a Delaware corporation, as a Borrower and, with
respect to the Canadian Obligations, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory Thompson

 

Name: Gregory Thompson

 

Title: Chief Financial Officer

 

 

 

 

 

ROYAL GROUP, INC. (formerly known as ROYAL GROUP TECHNOLOGIES LIMITED), a
Canadian federal corporation, as a Borrower

 

 

 

By:

/s/ Gregory Thompson

 

Name: Gregory Thompson

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

DOMESTIC GUARANTORS:

GEORGIA GULF CHEMICALS & VINYLS, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

GREAT RIVER OIL & GAS CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

ROME DELAWARE CORP., a Delaware corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

ROYAL PLASTICS GROUP (U.S.A.) LIMITED, a Delaware corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

PLASTIC TRENDS, INC., a Michigan corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

ROYAL OUTDOOR PRODUCTS, INC., an Indiana corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 13 INC., a Pennsylvania corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES PLANT 14 INC., a Washington corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

 

ROYAL WINDOW COVERINGS (USA) L.P., a Texas limited partnership

 

 

 

By: NOVO MANAGEMENT, INC.,

 

a Nevada corporation, its Managing Partner

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL MOULDINGS LIMITED, a Nevada corporation

 

 

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

ROYAL GROUP SALES (USA) LIMITED., a Nevada Corporation

 

 

 

By:

/s/ Gregory Thompson

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

CANADIAN GUARANTORS:

ROME ACQUISITION HOLDING CORP., a

Nova Scotia unlimited liability company

 

 

 

By:

/s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

 

 

6632149 CANADA INC.,

 

a Canadian federal corporation

 

 

 

 

 

By:

 /s/ Gregory Thompson

 

 

Name: Gregory Thompson

 

 

Title: Vice President

 

 

 

 

 

 

 

ALAIN CÔTÉ, AS SOLE TRUSTEE OF THE ROYBRIDGE FINANCING TRUST/LA FIDUCIE DE
FINANCEMENT ROYBRIDGE,

 

a trust formed under the laws of the Province of Quebec

 

 

 

 

 

/s/ Alain Côté

 

Name: Alain Côté

 

--------------------------------------------------------------------------------

 

DOMESTIC

BANK OF AMERICA, N.A.

ADMINISTRATIVE AGENT:

as Domestic Administrative Agent and

 

Domestic Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Don B. Pinzon

 

Name:

Don B. Pinzon

 

Title:

VP

 

 

 

 

 

 

CANADIAN

BANK OF AMERICA, N.A.

ADMINISTRATIVE AGENT

acting through its Canada branch, as Canadian
Administrative Agent and Canadian Collateral
Agent

 

 

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

Name:

Medina Sales de Andrade

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

 

 

 

 

 

 

ABN AMRO BANK, N.V.

 

AMERIPRISE CERTIFICATE COMPANY

as a Canadian Revolving Lender

 

as a Lender

 

 

 

 

 

By:

/s/ David W. Stack

 

By:

/s/ Robin C. Stancil

Name:

David W. Stack

 

Name:

Robin C. Stancil

Title:

Senior Vice President

 

Title:

Assistant Vice President

 

 

 

 

 

By:

/s/ Parker H. Douglas

 

 

 

Name:

Parker H. Douglas

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

ARIZONA STATE RETIREMENT
SYSTEM BY: PYRAMIS GLOBAL
ADVISORS TRUST COMPANY, AS
INVESTMENT MANAGER UNDER
POWER OF ATTORNEY as a Lender

 

THE ASSETS MANAGEMENT
COMMITTEE OF THE COCA-COLA
COMPANY MASTER RETIREMENT
TRUST, BY: PYRAMIS GLOBAL
ADVISORS TRUST COMPANY, AS

 

 

 

INVESTMENT MANAGER UNDER

By:

/s/ Louis Russo

 

POWER OF ATTORNEY as a Lender

Name:

Louis Russo

 

 

 

Title:

Vice President

 

By:

/s/ Louis Russo

 

 

 

Name:

Louis Russo

 

 

 

Title:

Vice President

 

 

 

 

 

BABSON CLO LTD. 2004-I

 

BALTIC FUNDING LLC as a Lender

BABSON CLO LTD. 2005-I

 

 

 

BABSON CLO LTD. 2005-II

 

By:

/s/ Tara E. Kenny

BABSON CLO LTD. 2005-III

 

Name:

Tara E. Kenny

BABSON CLO LTD. 2006-II

 

Title:

Assistant Vice President

BABSON CLO LTD. 2007-I

 

 

 

SAPPHIRE VALLEY CDO I, LTD.

 

 

 

SUFFIELD CLO, LIMITED as Lenders

 

BANK OF AMERICA, N.A.

By: Babson Capital Management LLC as

 

as a Lender

Collateral Manager

 

 

 

 

 

 

By:

/s/ Kevin M. Behan

By:

/s/ Geoffrey Takacs

 

Name:

Kevin M. Behan

Name:

Geoffrey Takacs

 

Title:

Senior Vice President

Title:

Director

 

 

 

 

 

 

 

 

MAPLEWOOD (CAYMAN) LIMITED as a

 

 

 

Lender

 

BANK OF AMERICA, N.A.

By: Babson Capital Management LLC as
Investment Manager

 

acting through its Canada branch, as a Lender
and a Canadian LC Issuer

 

 

 

 

 

By:

/s/ Geoffrey Takacs

 

By:

/s/ Medina Sales de Andrade

Name:

Geoffrey Takacs

 

Name:

Medina Sales de Andrade

Title:

Director

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

JFIN CLO 2007 LTD. as a Lender

 

THE BANK OF NOVA SCOTIA as a Lender

By: Jefferies Finance LLC as Collateral

 

and a Canadian L/C Issuer

Manager

 

 

 

 

 

 

By:

/s/ Mark Vigil

By:

/s/ Geoffrey Takacs

 

Name:

Mark Vigil

Name:

Geoffrey Takacs

 

Title:

Managing Director

Title:

Director

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI
UFJ TRUST COMPANY as a Lender

 

BASSO MULTI-STRATEGY HOLDING
FUND LTD. as a Lender

 

 

 

 

 

By:

/s/ David Noda

 

By:

/s/ John Lepore

Name:

David Noda

 

Name:

John Lepore

Title:

VP and Manager

 

Title:

Autorized signatory

 

 

 

 

 

CENTURION CDO VI, LTD.

 

CENTURION CDO VII, LIMITED

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral
Manager as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

 

 

CENTURION CDO 8, LIMITED

 

CENTURION CDO 9, LTD.

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral
Manager as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

 

 

CENT CDO 10 LIMITED

 

CENT CDO XI, LIMITED

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral
Manager as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

 

 

 

 

CENT CDO 12 LIMITED

 

CENT CDO 14 LIMITED

By: RiverSource Investments, LLC as
Collateral Manager as a Lender

 

By: RiverSource Investments, LLC as Collateral
Manager as a Lender

 

 

 

 

 

By:

/s/ Robin C. Stancil

 

By:

/s/ Robin C. Stancil

Name:

Robin C. Stancil

 

Name:

Robin C. Stancil

Title:

Director of Operations

 

Title:

Director of Operations

 

--------------------------------------------------------------------------------


 

CENT CDO 15 LIMITED

 

CITIBANK, N.A. as a Lender

By: RiverSource Investments, LLC as

 

By:

/s/ Brian Blessing

Collateral Manager as a Lender

 

Name:

Brian Blessing

 

 

 

Title:

Attorney-in-Fact

By:

/s/ Robin C. Stancil

 

 

 

Name:

Robin C. Stancil

 

 

 

Title:

Director of Operations

 

 

 

 

 

 

 

 

COA CLO FINANCING LTD.
as a Lender

 

COMMONWEALTH OF
MASSACHUSETTS PENSION RESERVES

By: FS COA Management LLC, as Portfolio

 

INVESTMENT MANAGEMENT BOARD,

Manager

 

BY: PYRAMIS GLOBAL ADVISORS

 

 

 

TRUST COMPANY, AS INVESTMENT

By:

/s/ John W. Fraser

 

MANAGER UNDER POWER OF

Name:

John W. Fraser

 

ATTORNEY as a Lender

Title:

Manager

 

 

 

 

 

 

By:

/s/ Louis Russo

 

 

 

Name:

Louis Russo

 

 

 

Title:

Vice President

 

 

 

 

 

CONTINENTAL CASUALTY COMPANY

 

EATON VANCE CDO VII PLC

as a Lender

 

By: Eaton Vance Management

 

 

 

as Interim Investment Advisor as a Lender

By:

/s/ Lynne Gugenheim

 

 

 

Name:

Lynne Gugenheim

 

By:

/s/ Craig P. Russ

Title:

Senior Vice President and Deputy

 

Name:

 

 

General Counsel

 

Title:

 

 

 

 

 

 

EATON VANCE CDO VIII, LTD.

 

EATON VANCE CDO IX LTD.

By: Eaton Vance Management

 

By: Eaton Vance Management

as Investment Advisor as a Lender

 

as Investment Advisor as a Lender

 

 

 

 

 

By:

/s/ Craig P. Russ

 

By:

/s/ Craig P. Russ

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

EATON VANCE CDO X PLC

 

EATON VANCE FLOATING-RATE

By: Eaton Vance Management

 

INCOME TRUST

as Investment Advisor as a Lender

 

By: Eaton Vance Management

 

 

as Investment Advisor as a Lender

By:

/s/ Craig P. Russ

 

 

 

Name:

 

 

By:

/s/ Craig P. Russ

Title:

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EATON INSTITUTIONAL SENIOR LOAN
FUND

 

EATON VANCE LOAN OPPORTUNITIES
FUND, LTD.

By: Eaton Vance Management

 

By: Eaton Vance Management

as Investment Advisor as a Lender

 

as Investment Advisor as a Lender

 

 

 

 

 

By:

/s/ Craig P. Russ

 

By:

/s/ Craig P. Russ

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

EATON VANCE LIMITED DURATION
INCOME FUND

 

EATON VANCE SENIOR FLOATING-
RATE TRUST

By: Eaton Vance Management

 

By: Eaton Vance Management

as Investment Advisor as a Lender

 

as Investment Advisor as a Lender

 

 

 

 

 

By:

/s/ Craig P. Russ

 

By:

/s/ Craig P. Russ

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

EATON VANCE SENIOR INCOME
TRUST

 

EATON VANCE SHORT DURATION
DIVERSIFIED INCOME FUND

By: Eaton Vance Management

 

By: Eaton Vance Management

       as Investment Advisor as a Lender

 

       as Investment Advisor as a Lender

 

 

 

 

 

By:

/s/ Craig P. Russ

 

By:

/s/ Craig P. Russ

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

EATON VANCE VT FLOATING-RATE
INCOME FUND

 

FIDELITY ADVISOR SERIES I: FIDELITY
ADVISOR FLOATING RATE HIGH

By: Eaton Vance Management

 

INCOME FUND as a Lender

       as Investment Advisor as a Lender

 

 

 

 

 

 

By:

/s/ Gary Ryan

By:

/s/ Craig P. Russ

 

Name:

Gary Ryan

Name:

 

 

Title:

Assistant Treasurer

Title:

 

 

 

 

 

 

 

 

 

FIDELITY ADVISOR SERIES I:
FIDELITY ADVISOR HIGH INCOME
ADVANTAGE FUND as a Lender

 

FIDELITY ADVISOR SERIES I: FIDELITY
ADVISOR LEVERAGED COMPANY
STOCK FUND as a Lender

 

 

 

 

 

By:

/s/ Gary Ryan

 

By:

/s/ Gary Ryan

Name:

Gary Ryan

 

Name:

Gary Ryan

Title:

Assistant Treasurer

 

Title:

Assistant Treasurer

 

--------------------------------------------------------------------------------


 

FIDELITY CENTRAL INVESTMENT
PORTFOLIOS LLC: FIDELITY HIGH
INCOME CENTRAL FUND 2 as a Lender

 

FIDELITY FINANCIAL TRUST:
FIDELITY CONVERTIBLE SECURITIES
FUND as a Lender

 

 

 

 

 

By:

/s/ Gary Ryan

 

By:

/s/ Gary Ryan

Name:

Gary Ryan

 

Name:

Gary Ryan

Title:

Assistant Treasurer

 

Title:

Assistant Treasurer

 

 

 

 

 

FIDELITY SECURITIES FUND:
FIDELITY LEVERAGED COMPANY
STOCK FUND as a Lender

 

FIDELITY SUMMER STREET TRUST:
FIDELITY HIGH INCOME FUND as a
Lender

 

 

 

 

 

By:

/s/ Gary Ryan

 

By:

/s/ Gary Ryan

Name:

Gary Ryan

 

Name:

Gary Ryan

Title:

Assistant Treasurer

 

Title:

Assistant Treasurer

 

 

 

 

 

THE FOOTHILL GROUP, LLC as a Lender

 

GALAXY X CLO, LTD.

 

 

 

By: AIG Global Investment Corp. Its Collateral

By:

/s/ Dennis Ascher

 

Manager

Name:

Dennis Ascher

 

 

 

Title:

Senior Vice President

 

AIG-BANK LOAN FUND LTD.

 

 

 

By: AIG Global Investment Corp., Its

GALLATIN CLO II 2005-1 LTD.

 

Investment Manager

By: UrsaMine Credit Advisors LLC as its

 

 

 

Collateral Manager as a Lender

 

SUNAMERICA SENIOR FLOATING RATE

 

 

FUND, INC.

By:

/s/ Niall Rosenzweig

 

By: AIG-Global Investment Corp. Investment

Name:

Niall Rosenzweig

 

Sub-Adviser

Title:

Principal

 

 

 

 

 

 

AIG ANNUNITY INSURANCE COMPANY

GALLATIN CLO III 2007-1, LTD AS

 

By: AIG Global Investment Corp. Inc. Its

ASSIGNEE

 

Investment Advisor

By: UrsaMine Credit Advisors LLC as its

 

 

 

Collateral Manager as a Lender

 

By:

/s/ John Wesley Burgess

 

 

 

Name:

John Wesley Burgess

By:

/s/ Niall Rosenzweig

 

Title:

Vice President

Name:

Niall Rosenzweig

 

 

 

Title:

Principal

 

 

 

 

 

 

 

 

GALLATIN FUNDING I, LTD.

 

GENERAL ELECTRIC CAPITAL

By: UrsaMine Credit Advisors LLC as its
Collateral Manager as a Lender

 

CORPORATION as a Lender

 

 

 

By:

/s/ Rebecca A. Ford

By:

/s/ Niall Rosenzweig

 

Name:

Rebecca A. Ford

Name:

Niall Rosenzweig

 

Title:

Duly Authorized Signatory

Title:

Principal

 

 

 

 

--------------------------------------------------------------------------------


 

GOLDMAN SACHS LENDING
PARTNERS LLC

 

GRAND CENTRAL ASSET TRUST, BDC
SERIES as a Lender

 

 

 

 

 

By:

/s/ Andrew Caditz

 

By:

/s/ Roy Hykal

Name:

Andrew Caditz

 

Name:

 

Title:

Authorized Signatory

 

Title:

Atty-in-Fact

 

 

 

 

 

GRAND CENTRAL ASSET TRUST REG

 

GRAYSON & CO.

SERIES as a Lender

 

By: Boston Management and Research as
Investment Advisor as a Lender

By:

/s/ Roy Hykal

 

 

 

Name:

Roy Hykal

 

By:

/s/ Craig P. Russ

Title:

Attorney-in-Fact

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

GRAYSON CLO II 2004-1, LTD

 

GULF STREAM-SEXTANT CLO 2006-I,

By: UrsaMine Credit Advisors, LLC as its

 

LTD

Collateral Manager as a Lender

 

By: Gulf Stream Asset Management LLC As

 

 

 

Collateral Manager

By:

/s/ Niall Rosenzweig

 

 

Name:

Niall Rosenzweig

 

GULF STREAM-SEXTANT CLO 2007-I,

Title:

Principal

 

LTD

 

 

 

By: Gulf Stream Asset Management LLC As

JPMORGAN CHASE BANK, N.A. as a

 

Collateral Manager

Lender and a Domestic L/C Issuer

 

 

 

 

GULF STREAM-COMPASS CLO 2007, LTD

JPMORGAN CHASE BANK, N.A.,

 

By: Gulf Stream Asset Management LLC As

TORONTO BRANCH as a Lender

 

Collateral Manager

 

 

 

 

By:

/s/ Stacey Haimes

 

as a Lender

Name:

Stacey Haimes

 

 

 

Title:

Executive Director

 

By:

/s/ Marisa Holtzclaw

 

 

 

Name:

Marisa Holtzclaw

 

 

 

Title:

Loan Administrator

 

 

 

 

 

KATONAH III, LTD.

 

KATONAH IV, LTD.

By: Sankaty Advisors LLC as Sub-Advisors as
a Lender

 

By: Sankaty Advisors, LLC as Sub-Advisors as
a Lender

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

 

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer

 

Title:

Chief Compliance Officer

 

Assistant Secretary

 

 

Assistant Secretary

 

 

 

 

 

LEHMAN COMMERCIAL PAPER INC. as
a Lender

 

MALIBU CBNA LOAN FUNDING LLC
as a Lender

 

 

 

 

 

By:

/s/ Randall Braunfeld

 

By:

/s/ Adam Jacobs

Name:

Randall Braunfeld

 

Name:

Adam Jacobs

Title:

Authorized Signatory

 

Title:

Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

MORGAN STANLEY SENIOR FUNDING,

 

NAVIGARE FUNDING I CLO LTD

INC. as a Lender

 

By: Navigare Partners LLC its collateral
manager, as a Lender

By:

/s/ Thomas Doster

 

 

 

Name:

Thomas Doster

 

By:

/s/ Joel G. Serebransky

Title:

Vice President

 

Name:

Joel G. Serebransky

 

 

 

Title:

Managing Director

 

 

 

 

 

NAVIGATOR CDO 2004, LTD., as a Lender

 

NAVIGARE FUNDING II CLO LTD

By: GE Asset Management Inc., as Collateral
Manager

 

By: Navigare Partners LLC as collateral
manager, as a Lender

 

 

 

 

 

By:

/s/ John Campos

 

By:

/s/ Joel G. Serebransky

Name:

John Campos

 

Name:

Joel G. Serebransky

Title:

Authorized Signatory

 

Title:

Managing Director

 

 

 

 

 

NAVIGATOR CDO 2006, LTD., as a Lender

 

NAVIGARE FUNDING III CLO LTD

By: GE Asset Management Inc., as Collateral
Manager

 

By: Navigare Partners LLC as collateral
manager, as a Lender

 

 

 

 

 

By:

/s/ John Campos

 

By:

/s/ Joel G. Serebransky

Name:

John Campos

 

Name:

Joel G. Serebransky

Title:

Authorized Signatory

 

Title:

Managing Director

 

 

 

 

 

GENERAL ELECTRIC PENSION TRUST,
as a Lender

 

NEWSTART FACTORS, INC. as a Lender

By: GE Asset Management Inc., as Collateral

 

By:

/s/ John V. Koerber

Manager

 

Name:

John V. Koerber

 

 

 

Title:

 

By:

/s/ John Campos

 

 

 

Name:

John Campos

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

NUVEEN DIVERSIFIED DIVIDEND AND
INCOME FUND as a Lender

 

NUVEEN MULTI-STRATEGY INCOME
AND GROWTH FUND 2 as a Lender

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

 

 

 

 

 

By:

/s/ James Kim

By:

/s/ James Kim

 

Name:

James Kim

Name:

James Kim

 

Title:

Associate Portfolio Manager

Title:

Associate Portfolio Manager

 

 

 

 

 

 

 

 

NUVEEN TAX ADVANTAGED TOTAL
RETURN STRATEGY FUND, Ltd as a
Lender

 

PPM SHADOW CREEK FUNDING LLC as a
Lender

 

 

 

By:

/s/ Tara E. Kenny

By: Symphony Asset Management, LLC

 

Name:

Tara E. Kenny

 

 

 

Title:

Assistant Vice President

By:

/s/ James Kim

 

 

 

Name:

James Kim

 

 

 

Title:

Associate Portfolio Manager

 

 

 

 

--------------------------------------------------------------------------------


 

PRESIDENT & FELLOWS OF HARVARD
COLLEGE

 

PYRAMIS HIGH YIELD FUND, LLC, BY:
PYRAMIS GLOBAL ADVISORS TRUST

By: Regiment Capital Management, LLC

 

COMPANY, AS INVESTMENT MANAGER

       its Investment Advisor

 

UNDER POWER OF ATTORNEY as a

By: Regiment Capital Advisors, LP its

 

Lender

       Manager and pursuant to delegated

 

 

 

       authority

 

By:

/s/ Louis Russo

 

 

 

Name:

Louis Russo

By:

/s/ Mark A. Brostowski

 

Title:

Vice President

Name:

Mark A. Brostowski

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

RACE POINT IV CLO, LTD

 

REGIMENT CAPITAL, LTD

By: Sankaty Advisors, LLC as Collateral

 

By: Regiment Capital Management, LLC as

Manager

 

       its Investment Advisor

as a Lender

 

By: Regiment Capital Advisors, LP its

 

 

 

       Manager and pursuant to delegated

By:

/s/ Alan K. Halfenger

 

       authority

Name:

Alan K. Halfenger

 

 

 

Title:

Chief Compliance Officer

 

By:

/s/ Mark A. Brostowski

 

Assistant Secretary

 

Name:

Mark A. Brostowski

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

RIVERSOURCE LIFE INSURANCE
COMPANY as a Lender

 

RIVERSOURCE STRATEGIC
ALLOCATION SERIES, INC. –

 

 

 

RIVERSOURCE STRATEGIC INCOME

By:

/s/ Robin C. Stancil

 

ALLOCATION FUND as a Lender

Name:

Robin C. Stancil

 

 

 

Title:

Assistant Vice President

 

By:

/s/ Robin C. Stancil

 

 

 

Name:

Robin C. Stancil

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

SANKATY ADVISORS, LLC as Collateral
Manager for Castle Hill I — INGOTS, Ltd., as
Term Lender as a Lender

 

SANKATY ADVISORS, LLC, as Collateral
Manager for Castle Hill III CLO, Limited, as
Term Lender as a Lender

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

 

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer

 

Title:

Chief Compliance Officer

 

Assistant Secretary

 

 

Assistant Secretary

 

 

 

 

 

SANKATY ADVISORS, LLC, as Collateral
Manager for Loan Funding XI LLC, as
Term Lender as a Lender

 

SANKATY ADVISORS, LLC as Collateral
Manager for Race Point CLO, Limited, as
Term Lender as a Lender

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

By:

/s/ Alan K. Halfenger

Name:

Alan K. Halfenger

 

Name:

Alan K. Halfenger

Title:

Chief Compliance Officer

 

Title:

Chief Compliance Officer

 

Assistant Secretary

 

 

Assistant Secretary

 

 

--------------------------------------------------------------------------------


 

SANKATY ADVISORS, LLC as Collateral

 

SENIOR DEBT PORTFOLIO

Manager for Race Point II CLO, Limited, as

 

By: Boston Management and Research as

Term Lender as a Lender

 

       Investment Advisor

 

 

 

 

 

By:

/s/ Alan K. Halfenger

 

as Lender

Name:

Alan K. Halfenger

 

 

 

Title:

Chief Compliance Officer

 

By:

/s/ Craig P. Russ

 

Assistant Secretary

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

SERVES 2006-1, Ltd.

 

SPECIAL SITUATIONS INVESTING
GROUP, INC.

By:

/s/ Chris Kappas

 

as a Lender

PPM America, Inc., as Collateral Manager

 

 

 

 

Chris Kappas

 

By:

/s/ Andrew Caditz

 

Managing Director

 

Name:

Andrew Caditz

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

SYMPHONY CLO I

 

SYMPHONY CLO II

as a Lender

 

as a Lender

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

 

 

By:

/s/ James Kim

 

By:

/s/ James Kim

Name:

James Kim

 

Name:

James Kim

Title:

Associate Portfolio

 

Title:

Associate Portfolio Manager

 

Manager

 

 

 

 

 

 

 

 

SYMPHONY CLO III

 

SYMPHONY CLO IV

as a Lender

 

as a Lender

By: Symphony Asset Management, LLC

 

By: Symphony Asset Management, LLC

 

 

 

 

 

By:

/s/ James Kim

 

By:

/s/ James Kim

Name:

James Kim

 

Name:

James Kim

Title:

Associate Portfolio Manager

 

Title:

Associate Portfolio Manager

 

 

 

 

 

TRILOGY PORTFOLIO CO., LLC

 

WACHOVIA BANK, N. A. as a Lender

By: Triology Capital, LLC as Manager

 

 

 

Member as a Lender

 

By:

/s/ C. Mark Hedrick

 

 

 

Name:

C. Mark Hedrick

By:

/s/ Paul Greenberg

 

Title:

Managing Director

Name:

Paul Greenberg

 

 

 

Title:

Principal

 

 

 

 

--------------------------------------------------------------------------------


 

WACHOVIA CAPITAL FINANCE

 

XL INSURANCE LTD.

CORPORATION (CANADA) as a Canadian

 

By: Regiment Capital Management LLC as

Revolving Lender

 

       its Investment Advisor

 

 

 

By: Regiment Capital Advisors, LP its

By:

/s/ Raymond Eghobamien

 

       Manager and pursuant to delegated

Name:

Raymond Eghobamien

 

       authority

Title:

Vice President

 

 

 

Wachovia Capital Finance Corporation

 

By:

/s/ Mark A. Brostowski

 

(Canada)

 

 

Mark A. Brostowski
Authorized Signatory

ZOHAR III, LIMITED

 

 

 

as a Lender

 

 

 

By: Patriarch Partners XV, LLC, its Collateral

 

 

 

       Manager

 

 

 

 

 

 

 

 

By:

/s/ Lynn Tilton

 

 

 

Name:

Lynn Tilton

 

 

 

Title:

Manager

 

 

 

 

--------------------------------------------------------------------------------
